Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to disclose sufficient structure for the claimed radio equipment and radio equipment controller.
		
	 Allowable Subject Matter

Claims 1-12 are allowable. 

Claims 1 and 7 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest sending, by a radio equipment, a baseband resource status to a radio equipment controller, and performing a service procedure based on the first baseband configuration and the first division solution, wherein the division solution comprises at least a correspondence between a target to be involved in function division and a division manner.
It is noted that the prior art of record shows a radio equipment prioritizing data transmission based on instruction from a radio equipment controller (Roxbergh et al, US 20180317238).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/HONG S CHO/
Primary Examiner, Art Unit 2467